Citation Nr: 1504870	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  10-06 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.  

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus.  

4.  Entitlement to a compensable rating for calluses.  


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk



INTRODUCTION

The Veteran served on active duty from February 1996 to July 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran provided testimony during an informal hearing with a Decision Review Officer (DRO) at the RO in July 2009.  A transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran indicated in a January 2013 statement and in a February 2013 report of contact that she wanted a video-teleconference hearing before the Board.  She is entitled to this hearing.  38 C.F.R. § 20.703 (2014).

The case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




